Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 15, line 5, “a method of claim 1” should read “the method of claim 1”. 
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites "as measured by standard fiber properties".  Standard fiber properties is a relative term which is not defined by the claim, the specification does not provide any definition or basis for reference, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, claim 7 reads on "as measured at 200C and a modulus of at least 70 GPa".  Dependent claims fall herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens (US Patent 4,012,553).
Regarding claim 1, Clemens teaches a method of repairing a surface defect in a substrate with a patch (col. 1, lines 9-14) comprising: 
impregnating a fibrous support with a formulation (col. 1, lines 61-68; see also example 2 in col. 3, lines 58-68) comprising: a polyester resin (col. 1, line 67; Polyester A in example 2), a crosslinking agent (Diallyl phthalate is a crosslinker), a solvent (Phenoxy resin solution is a solvent), and a particulate filler (powdered asbestos); and 
contacting the fibrous support with the surface defect (col. 2, lines 63-64); 
exposing the formulation to actinic radiation to induce cure of the formulation to form the patch to repair the surface defect (col. 2, lines 64-66).  
Regarding claim 5, Clemens’ formulation implicitly has a viscosity falling within the claimed range since Clemens’ formulation matches the claimed formulation.
The courts have held that if the composition is physically the same as that claimed, it must have the same properties.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.  See MPEP § 2112.01.II.  
Regarding claims 7-8, Clemens teaches the fibrous support is fiberglass, polyester, nylon (col. 2, lines 4-10), and these supports implicitly have a strength and a modulus falling within the claimed ranges since they match the claimed and disclosed fibrous support materials.
A composition and its properties are inseparable. Therefore, if the prior art teaches the same composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.II.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens, as applied to claim 1, in view of Woods (CA 2533964A1).
Regarding claims 2-3, Clemens does not teach these features.
However, Woods teaches a method of repairing a surface defect (abstract) comprising sanding the patch to form a smooth surface (pg. 6, lines 3-6) and applying an overlayer of paint on the smooth surface (pg. 6, line 12).
In view of Woods’ teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to add Woods’ conventional steps to Clemens’ method to predictably obtain a repaired surface with a desirable, smooth, and painted appearance.  
Regarding claim 15, Clemens teaches a kit (example 2 in cols. 3-4) comprising:
a formulation comprising: a polyester resin, a crosslinking agent, a solvent, and a particulate filler (col. 1, lines 61-68; see also example 2 in col. 3, lines 58-68, and other citations in the rejection of claim 1 above);
a sheet of fibrous support material (col. 2, lines 4-10); and 
instructions for repairing a surface defect by a method of claim 1 (example 2 in cols. 3-4 and other sections cited in claim 1 above).  
Clemens does not explicitly teach a bottle is used to contain the formulation.
However, Woods teaches a kit repairing a surface defect (abstract) comprising a bottle used to contain the patching formulation (pg. 6, line 5 and bottle 130 in Fig. 3).
In view of Woods’ teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to use Woods’ conventional bottle with Clemens’ kit to predictably obtain convenient and suitable means for transporting the patching formulation and holding it prior to support impregnation.
Regarding claim 17, Clemens teaches the kit comprises instructions how to form an article complementary to the surface defect (the patch is complementary to the defect after is applied per col. 2, lines 63-64).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens, as applied to claim 1, in view of Sigel (US PG Pub 2017/0183513).
Regarding claim 4, Clemens does not explicitly teach this feature, instead teaching use of emission from a UV lamp.
However, Sigel teaches a method of repairing a surface defect (para. 0001) wherein the actinic radiation used to induce cure of the patch formulaton is emission from an ultraviolet light emitting diode (para. 0064).
In view of Sigel’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Sigel’s UV LED for Clemens’ UV lamp to predictably obtain suitable curing means in a compact and convenient LED format. 
Regarding claim 6, Clemens does not explicitly teach this feature.
However, Sigel teaches that short exposure times are desirable to prevent slumping, shrinkage, or other curing defects (para. 0002).
Thus, the limitation of claim 6 is merely optimization of a result-effective variable providing a cured formulation without slumping, shrinkage, or other curing defects and represents obvious optimization of exposure/curing time for a particular formulation by one of ordinary skill in the art to predictably achieve a workable process. “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens, as applied to claim 1, in view of Alford (US Patent 3,230,184).
Regarding claim 9, Clemens does not teach this feature.
However, Alford teaches a polyester based resin formulation for applications where a high strength-to-weight ratio is desired (col. 1, lines 10-13) comprising a particulate filler with microspheroids having a longest linear dimension of between 20 and 100 microns (claim 3).
In view of Alford’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Alford’s filler for Clemens’ asbestos filler to predictably obtain the desirable combination of properties taught by Alford and a safer and less toxic formulation than Clemens’ composition containing asbestos filler.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens, as applied to claim 1, in view of Holle (US Patent 4,053,448).
Regarding claim 10, Clemens does not teach this feature.
However, Holle teaches a method of repairing a surface defect using a polyester based patching formulation comprising a particulate filler of talc to impart the combination of impact/structural strength and workability (col. 1, lines 37-42).
In view of Holle’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Holle’s talc filler for Clemens’ asbestos filler to predictably obtain the desirable combination of properties taught by Holle from a safer and less toxic component than Clemens’ asbestos filler.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens in view of Woods, as applied to claim 15, further in view of Sigel (US PG Pub 2017/0183513).
Regarding claim 16, Clemens and Woods do not teach this feature.
However, Sigel teaches a method of repairing a surface defect (para. 0001) wherein the actinic radiation used to induce cure of the patch formulation is emission from an ultraviolet light emitting diode emitting UV wavelength upon being energized (para. 0064).
In view of Sigel’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to include Sigel’s UV LED for Clemens’ UV lamp to predictably obtain curing means in a compact and convenient LED format compatible with kit format.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not teach or render obvious a method of repairing a surface defect with a patch, comprising:
impregnating a fibrous support with a formulation comprising: a polyester resin, a crosslinking agent, a solvent, and a particulate filler; and 
contacting the fibrous support with the surface defect; 
placing an article into the surface defect to underlie the fibrous support prior to the contacting,
in combination with the other limitations in the base claim.
   Regarding claim 14, the prior art of record does not teach or render obvious a method of repairing a surface defect with a patch, comprising:
impregnating a fibrous support with a formulation comprising: a polyester resin, a crosslinking agent, a solvent, and a particulate filler; and 
wherein the impregnating is done with a three dimensional printer,
in combination with the other limitations in the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745